Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9, 11-12, 14-15, and 17-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly amended claim 8 contains the limitation “the sintered yttria-stabilized zirconia has grains with an average size of less than about 1 μm and subgrains that have an average size less than about 20% of the average size of the grains.” In support of this amendment, Applicant points to the specification at [0017], [0029], and [0031], however, these sections of the specification do not provide support for the full breadth of the amendment as written. First, [0017] states that “the average particle size is about 1 μm”, which is not the same as the amended limitation “an average size of less than about 1 μm”. [0017] does not provide support for the “less than 1 μm” limitation, which encompasses many more values than “about 1 μm” as the new amendment essentially claims all particle sizes below 1 μm. Next, [0029] provides a single example of an average grain size, which is 870 nm, which is 0.87 μm. While 0.87 μm is reasonably “about 1 μm”, it does not provide support for all values below 1 μm. The specification at [0029] also states that the subgrain size was 159 nm, which is 0.159 μm. Similarly, at [0031], the specification sates the average subgrain size was 160 nm, which is 0.160 μm. There is very little variation between 159 nm and 160 nm; these two values for subgrain sizes fail to provide support for the much more broad limitation of “an average size less than about 20% of the average size of the grains” when the grain size is defined as broadly as “less than about 1 μm”, which effectively claims all grain sizes below 1 μm, and thus all subgrain sizes less than about 20 μm or anything below 1 μm. 
All claims not specifically addressed are rejected due to their dependence on a rejected claim. Appropriate action is required. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 8-9, 11-12, 14-15, and 17-19  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although not used to form the basis of a rejection, Applicant should be aware of Nawa et al. (US20050079971, hereinafter referred to as Nawa) when drafting a response to this office action. Nawa discloses a method of producing a ZrO2-Al2O3 composite ceramic … by molding a resulting mixture in a desired shape to get a green compact (see Nawa at [0029]). Nawa discloses that when fine Al2O3 grains of the second phase are dispersed within the ZrO2 grains of the first phase, a residual stress field is locally generated … by the influence of this residual stress field, lots of dislocations occur within the respective ZrO2 grains (see Nawa at [0025]). Nawa discloses that the formation of sub-grain boundaries within the ZrO2 grains due to piled up dislocations improve wear resistance of the composite (see Nawa at [0025]). However, Nawa does not disclose or reasonably make obvious the sintered yttria-stabilized zirconia has grains with an average size of less than about 1 micrometer and sub-grains that have an average size less than about 20% of the average size of the grains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731